                  Case 1:15-cr-00009-SPW Document 37 Filed 06/17/21 Page 1 of 4




 VICTORIA L. FRANCIS
 Assistant U.S. Attorney
 U.S. Attorney's Office
 2601 2"'' Ave. N., Suite 3200
 Billings, MX 59101
 Phone: 406-247-4633
 FAX:(406)657-6058
 E-mail: victoria.francis@usdoi.gov

 ATTORNEY FOR PLAINTIFF
 United States of America




                                 IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF MONTANA
                                                              BILLINGS DIVISION


   UNITED STATES OF AMERICA,
                                                                            CR 15-09-BLG-SPW
                                    Plaintiff,

               vs.

                                                                            AGREED FINAL ORDER IN
   RENEE ZINNECKER,                                                         GARNISHMENT


                                   Defendant,

  PENTEX RESTARAUNT GROUP,

                                   Garnishee.




             The parties, the United States of America, the judgment defendant, and the

garnishee defendant, agree and stipulate as follows:




S:U>2 Civil Asset Forfeittires\FLU\Agreed Final Order in Garnishment.docx
Case 1:15-cr-00009-SPW Document 37 Filed 06/17/21 Page 2 of 4
Case 1:15-cr-00009-SPW Document 37 Filed 06/17/21 Page 3 of 4
Case 1:15-cr-00009-SPW Document 37 Filed 06/17/21 Page 4 of 4
